Citation Nr: 1737082	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-33 671	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for an adjustment disorder with mixed anxiety and depression to include abipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from April 1996 to January 1998.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia in which the appellant's claim of entitlement to service connection for an adjustment disorder with mixed anxiety and depression was granted; the RO assigned a 30 percent rating for that disability, effective December 8, 2008.

The appellant appealed the initial 30 percent evaluation that was assigned to the psychiatric disability when service connection was granted.  The appellant was, in effect, asking for a higher rating effective from the date service connection was granted (December 8, 2008).  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the evidence to be considered for that disability includes that for the entire time period in question, from the original grant of service connection to the present. 

In January 2013, the appellant presented testimony at a Board videoconference hearing conducted before a Veterans Law Judge.  A transcript of that Board videoconference hearing has been associated with the claims file.  The Board then remanded the case for additional development in May 2014.  While the case was in remand status, in a rating issued in February 2017, the initial evaluation for the appellant's service connected psychiatric disability was increased to 70 percent, effective from December 8, 2008.  The appellant's claim for a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability was also granted, effective April 1, 2010.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 


FINDING OF FACT

In May 2017, the Veteran withdrew her appeal as to the issue of entitlement to an initial disability evaluation in excess of 70 percent for the service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of her Substantive Appeal on the issue of entitlement to an initial disability evaluation in excess of 70 percent for the service-connected psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In May 2017, the Veteran submitted a written statement via her attorney's office in which she notified VA that she was withdrawing her claim for an initial disability evaluation in excess of 70 percent for the service-connected psychiatric disability.  Therefore, the Veteran's appeal for the issue of entitlement an initial disability evaluation in excess of 70 percent for the service-connected an adjustment disorder with mixed anxiety and depression to include abipolar disorder.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn her appeal as to the issue of entitlement an initial disability evaluation in excess of 70 percent for the service-connected psychiatric disability, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to that claim.  Therefore, the issue of entitlement an initial disability evaluation in excess of 70 percent for the service-connected an adjustment disorder with mixed anxiety and depression to include abipolar disorder is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement an initial disability evaluation in excess of 70 percent for the service-connected an adjustment disorder with mixed anxiety and depression to include abipolar disorder is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


